— Motion granted for assignment of counsel; appellant permitted to perfect appeal as poor person pursuant to CPLR 1101 and 1102. Memorandum: In order to obviate the current difficul*978ties in the preparation of Family Court transcripts, to avoid delay in perfecting appeals in proceedings to terminate parental rights and to enable appellant to obtain a stenographic transcript of the proceedings for the purpose of perfecting her appeal, we have opted to follow the procedures set forth in this order and also treat the motion as an application for permission to appeal as a poor person. Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.